Citation Nr: 1032613	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-16 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUES

1.  Entitlement to an effective date earlier than July 22, 2002, 
for the grant of a 100 percent disability evaluation for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an award of a total disability rating based 
upon individual unemployability (TDIU) for the time period prior 
to July 22, 2002.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In an August 2006 decision, the Board adjudicated the issue of 
entitlement to an effective date earlier than July 22, 2002, for 
the grant of a 100 percent disability evaluation for PTSD.  The 
Veteran appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a July 2008 memorandum decision, the 
Court vacated the August 2006 Board decision and remanded the 
issue to the Board.  In particular, the Court determined that the 
Board failed to evaluate the probative value of the Veteran's lay 
testimony of a worsening of his PTSD symptomatology within one 
year prior to filing his claim for an increased rating.

In February 2009, the Board issued another decision denying the 
claim which specifically addressed those issues identified by the 
Court in its July 2008 memorandum decision.  The Veteran appealed 
this decision to the Court.  In February 2010, the Court remanded 
the case to the Board pursuant to the parties' Joint Motion for 
Remand (JMR) on a basis that was not cited in the prior Court 
determination.  This JMR argued for the first time that the 
Board's analysis was deficient for failing to address the 
Veteran's entitlement to TDIU prior to July 22, 2002.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated August 1998 denied a 
claim of entitlement to a rating greater than 30 percent for PTSD 
and, by implication, denied a claim of entitlement to TDIU.

2.  The Veteran formally filed claims of entitlement to an 
increased rating for PTSD and entitlement to TDIU on July 22, 
2002; there are no formal or informal communications, or VA 
clinical records, prior to this time and the last final decision 
which may be accepted as a claim for an increased rating.

3.  It is not factually ascertainable that the Veteran's PTSD 
increased in severity within the one year period of time prior to 
July 22, 2002.

4.  It is not factually ascertainable that the Veteran's 
inability to obtain and maintain substantially gainful employment 
due to service-connected disabilities occurred within the one 
year period of time prior to July 22, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 22, 2002 
for an evaluation higher than 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400(o)(2) (2009).

2.  The criteria for an effective date earlier than July 22, 2002 
for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400(o)(2), 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may 
also be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Generally, the effective date of an award based on a claim for 
increase of compensation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  The implementing 
regulation specifies than an effective date of an award based 
upon a claim for increased disability rating "shall be the 
earliest date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within one 
year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

An increase in disability compensation may be granted from the 
earliest date on which it is factually ascertainable that an 
increase in disability occurred if the claim for an increase is 
received within one year from that date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in 
disability occurred prior to one year from the date of filing, an 
effective date of award cannot be awarded prior to the date of 
the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 
1998).

The term "application," while not defined in the statute, is 
broadly construed by regulation to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has already 
been allowed, certain submissions will be accepted as an informal 
claim such as a report of examination or hospitalization by the 
VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  Furthermore, any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered an 
informal claim provided that such informal claim identify the 
benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. 
West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is required 
to look to all communications in the file which may be construed 
as a formal or an informal claim and, then, to all other evidence 
in the record to determine the "earliest date of which," within 
the year prior to the claim, the increase in disability was 
ascertainable.  Quarles v. Derwinski, 3. Vet. App. 129, 134 
(1992).

A final decision is generally not subject to revision on the same 
factual basis.  38 C.F.R. § 3.104(a).  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, relationship, 
service, dependency, line of duty, and other issues, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court 
held that when a rating decision is final, only a request for a 
revision premised on CUE could result in the assignment of 
earlier effective date.  A freestanding claim for an earlier 
effective date, once the appeal becomes final, attempts to 
vitiate the rule of finality.

A request for TDIU, whether expressly raised by a claimant or 
reasonably raised by the record, is an attempt to obtain an 
appropriate rating for a disability, and is part of a claim for 
increased compensation.  See Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Cf. In re 
Leventhal, 9 Vet. App. 386, 389 (1996) (holding that TDIU is 
separate claim where based upon multiple service-connected 
disabilities).

Under the "implicit denial" rule, in certain circumstances, a 
claim for benefits will be deemed to have been denied, and thus, 
finally adjudicated even if VA did not expressly address that 
claim in its decision.  See Deshotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006).  When a RO decision "discusses a claim in 
terms sufficient to put the claimant on notice that it was being 
considered and rejected, then it constitutes a denial of that 
claim even if the formal adjudicative language does not 
'specifically' deny that claim."  Ingram v. Nicholson, 21 Vet. 
App. 232, 255 (2007).  The implicit denial rule applies where a 
VA decision provides an appellant with reasonable notice that his 
claim for benefits was denied.  Adams v. Shinseki, 568 F.3d 956, 
964 (Fed. Cir. 2009).

As noted in the Introduction, the Court initially remanded this 
matter for the Board to render a determination on the credibility 
and probative value of all lay and medical evidence of record and 
to provide an adequate statement of the reasons and bases for its 
decision.  The Court stated that it was unable to discern from 
the Board's previous decision if the Board had considered whether 
it was factually ascertainable that, in the one year prior to the 
Veteran's application for an increased rating for PTSD, there was 
an increase in disability due to PTSD. 

In particular, the Court found that the Board had failed to 
assess the Veteran's lay testimony attesting to the worsening of 
his PTSD symptoms in the period before July 2002, referring 
specifically to his alleging of a worsening since September 11, 
2001.  This refers to a letter written by the Veteran which was 
received by VA on April 30, 2003.  The Board attempted to do this 
in its prior decision. 

In the second Court remand, the Court specifically requires the 
Board to provide reasons and bases on the issue of whether the 
Veteran established his entitlement to an award of TDIU for the 
time period prior to July 22, 2002.

In order to properly address these claims, the Board must address 
the applicable schedular rating criteria for evaluating PTSD and 
awarding TDIU.

The Veteran's PTSD is evaluated under the criteria of DC 9411.  
See 38 C.F.R. § 4.130.  A 30 percent rating contemplates 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule 
that addresses service-connected psychiatric disabilities is 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-
IV contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-illness.  
Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned 
when there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty well 
and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of descriptive terminology by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

An award of TDIU may be assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities: 
Provided, that if there is only one such disability, this 
disability shall be ratable as 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's employment 
history, educational attainment and vocational experience, but 
marginal employment is not to be considered substantially gainful 
employment.  Id.  Unemployability associated with advancing age 
or intercurrent disability may not be used as a basis for a total 
disability rating.  38 C.F.R. § 4.19. 

Entitlement to TDIU, however, is predicated upon an inability to 
secure and follow "substantially gainful employment."  
38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Id.  Marginal 
employment may be held to exist, on a facts found basis (includes 
but is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Id.  Consideration shall 
be given in all claims to the nature of the employment and the 
reasons for termination.  Id.

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the Court held 
that "substantially gainful employment" for TDIU purposes is 
met where the annual earned income exceeds the poverty threshold 
for "one person," irrespective of the number of hours or days 
actually worked and without regard to any prior income history.

For the time period prior to July 22, 2002, the Veteran was in 
receipt of a 30 percent rating for PTSD and a noncompensable 
rating for residuals of malaria with anemia.  As such, he was not 
eligible for consideration of a TDIU rating under 38 C.F.R. 
§ 4.16(a).

However, it is the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are 
required to submit to the Director, Compensation and Pension 
Service, for extraschedular consideration all cases of veterans 
who are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  Id.  

The Court has clarified that, where a claimant does not meet the 
schedular requirements of 4.16(a), the Board has no authority to 
assign a TDIU rating under 4.16(b) and may only refer the claim 
to the C&P Director for extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001). 

The Veteran served on active duty from January 1969 to October 
1970.  It does not appear from the record that the Veteran has 
been consistently employed since his discharge from service.  
Various reasons have been provided for his periods of 
unemployability, such as alcohol and drug abuse which he 
attributed to PTSD (VA Compensation and Pension (C&P) examination 
report dated January 1984), loss of drivers license after arrest 
for driving while under intoxication (DUI) (VA discharge summary 
dated February 1985), due to symptoms of nervousness as well as 
shortness of breath due to emphysema (Transcript of November 1985 
RO Hearing), due to numerous PTSD symptoms (VA PTSD Compensation 
and Pension (C&P) examination report dated April 1987) and a 22-
month imprisonment due to a charge of drug possession with intent 
to distribute (VA C&P examination report dated January 1998).

Historically, the Board notes that VA received the Veteran's 
claim for service connection for PTSD in October 1984.  He was 
hospitalized from December 1984 to January 1985, during which 
time he reported that he had flashbacks from his Vietnam 
experiences and had been "reexperiencing of having dreams of 
hearing yelling of some of the wounded and ambushed comrades."  
He also reported that he had these dreams and flashbacks when he 
was drunk or drugged but had not had any since being sober.  
Clinicians stated that he had been unemployed since 1981.  
Service connection for PTSD was established in March 1985 and a 
30 percent evaluation was assigned.

Because the Veteran did not appeal that decision, that decision 
became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

Of record is a January 1986 VA psychiatric consult report 
documenting the Veteran's report that he had flashbacks, 
nightmares, excess startle reactions, and that he had not been 
able to work for the past year.  The RO treated this as an 
informal claim for an increased rating and denied an increased 
rating in a February 1986 rating decision, which the Veteran 
appealed.  In a January 1989 decision, the Board denied the 
Veteran's appeal.  That decision became final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

In October 1995, the Veteran filed a claim for an increased 
rating for his PTSD.  In February 1996, the RO denied that claim, 
the Veteran did not appeal, and that decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In May 1996, the Veteran again filed a claim for an increased 
rating for PTSD, stating that he felt that the 30 percent rating 
was grossly unfair.  In August 1998, the RO denied the claim.  
The Veteran did not appeal and that decision became final.  Id. 

Following the August 1998 denial of his claim, the next written 
communication from the Veteran was received by VA on July 22, 
2002.  This consisted of his claim for an increased rating for 
PTSD, a copy of his Social Security Administration (SSA) earnings 
statement, and an application for increased compensation based on 
unemployability (VA Form 21-8940).  The RO has assigned an 
effective date of July 22, 2002 for a 100 percent schedular 
rating for PTSD.

The Board makes several observations at this point.  At many 
times since his discharge from service, the Veteran has alleged 
unemployability due to service-connected disability.  The RO's 
August 1998 rating decision, which denied a rating greater than 
30 percent for PTSD, placed the Veteran on reasonable notice that 
a potential claim of entitlement to TDIU had been denied.  The 
implicit denial rule applies where a VA decision provides an 
appellant with reasonable notice that his claim for benefits was 
denied.  Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009).

Notably, the record is absent for any evidence that the Veteran 
sought treatment for, or reported symptoms of, his PTSD from the 
time of the RO's denial in 1998 to receipt of his July 2002 
claim.

Between the August 1998 final RO rating decision and the July 22, 
2002 claim for an increased rating, there are no formal or 
informal communications, or VA clinical records, which may be 
accepted as a claim for an increased rating.  As there is no 
unadjudicated claim earlier than July 22, 2002, that date is the 
earliest possible effective date for any increase in the rating 
assigned for the Veteran's PTSD unless it is factually 
ascertainable that the Veteran's PTSD increased beyond 30 percent 
disabling and/or rendered him unemployable between July 22, 2001 
and July 22, 2002, the critical issues in this case.

The Veteran's July 2002 claim made no mention of September 11, 
2001.  The VA Form 21-8940 showed that the Veteran had worked 
part-time from July 1998 to March 1999, part-time as a truck 
driver from March 2000 to June 2000, and full-time as a truck 
driver with A.E.T. Demolition and Recycling from June 2000 to May 
2002.  His reported highest gross earnings per month between June 
2000 and May 2002 were $2,700 per month.  The Veteran reported 
his total earned income for the past 12 months as either $15,500 
(Box 15A) or $20,000 (Box 16G).  

In February 2003, the Veteran underwent a VA PTSD examination 
without benefit of review of the claims folder.  The results of 
this examination report gave rise to the RO's July 2003 grant of 
an increased rating.  Notably, the Veteran did not mention 
September 11, 2001 during this examination, but rather reported 
that he "had to stop working because of a worsening symptoms of 
PTSD."  

Importantly, the Veteran admitted to currently abusing cocaine 
and cannabis with a prior legal history of 35 months of 
imprisonment for drug related charges.  

With regard to subjective symptoms, the examiner recorded "[t]he 
patient reports nightmares and flashbacks.  He is hypervigilant.  
He startles easily."  With regard to social and industrial 
functioning, the examiner recorded that the Veteran spent most of 
his time going to AmVets group, where he socialized with some of 
the other veteran friends.  They played cards.  The Veteran 
reported that he could not work because he had flashbacks and he 
could not deal with people.  The VA examiner found that the 
Veteran was unable to work due to his psychiatric problems.  A 
GAF score of 40 was assigned.

The first time that "9/11" is mentioned at all by the Veteran 
is documented in a March 31, 2003 triage interdisciplinary note.  
At this time, the Veteran was referred from compensation and 
pension service for PTSD.  He was negative for suicidal and 
homicidal ideation and for visual and auditory hallucinations.  
The Veteran's chief complaint was difficulty sleeping.  He 
reported bad dreams, nightsweats, nightmares, that he startled 
easily and that he isolated himself.  He reported that he was an 
unemployed truck driver, since "9/11," and that he had been 
"laid off" and that his unemployment had run out.  He also 
reported that he had been restless since Vietnam and sat with his 
back to the door.

Objectively, the Veteran was alert and oriented times three, had 
good eye contact, was restless, and was casually dressed.

In an addendum to that note, the clinician reported that the 
Veteran had presented to VA requesting to see a psychiatrist and 
reporting that he had been experiencing flashbacks of experiences 
from active service, which had been occurring essentially since 
his discharge from active service, and especially increasing in 
the last few weeks.  He reported symptoms of ongoing feelings of 
sadness, helplessness and hopelessness, but denied suicidal or 
homicidal ideations or plans.  He was positive for vivid 
flashbacks with audio/visual hallucinations, was 
positive/negative for thoughts of persecution and orientation as 
to time, was alert, oriented to person, place, and 
positive/negative to time.  Insight and judgment were partially 
impaired.  He was assigned a GAF score of between 50 and 55.

Also of record is a VA addiction severity index note which 
contains a psychosocial history and is dated April 28, 2003.  The 
Veteran reported that his longest full-time job had been two 
years but that he considered treatment for employment problems to 
be not at all important.  He also reported that he had not had 
any family or social problems in the last month and did not 
consider treatment for family or social problems to be important.  
Most significantly, the interviewer recorded as follows:

The patient reports having experienced psychological 
or emotional problems at no time during the past 30 
days.  The patient does not endorse significant 
psychiatric symptoms.  He says he was prescribed 
medication for psychological or emotional problems at 
some point during his life but was not on such 
medications during the last month. Suicidal ideation 
is denied.  No history of suicide attempt is given.  
[The Veteran] says he was not bothered at all by 
psychological or emotional problems in the month prior 
to this interview.  The patient considers treatment 
for psychological or emotional problems to be not at 
all important.  In the interviewer's opinion, the 
information that the patient provided concerning 
psychiatric problems was not significantly distorted 
by misrepresentation.  The patient did understand the 
questions.

On April 30, 2003, the RO received a letter written by the 
Veteran, along with a copy of the February 2003 PTSD examination 
report, and an explanatory letter authored by the attorney.  The 
attorney's letter was dated April 23, 2003 so it follows that the 
Veteran wrote his letter on or before April 23, 2003.

The bulk of the Veteran's letter is in the present tense and 
addressed his symptoms.  References to times prior to the time 
contemporaneous to the letter are limited to the following 
(capitalization corrected):

I have trouble trusting anyone especially since 9/11.  
I'm very suspicious of Arabs I had a job with AET 
Recycling.  My job was to drive a truck and pickup 
roll offs (waste containers).  Since 9/11 I became 
more suspicious and paranoid.  I couldn't get the 
picture of that plane ramming the twin towers out of 
my mind.  Any customers of Arab decent [sic] I 
wouldn't trust.  I'd argue with them and wouldn't pick 
up their roll-off.  Other times I'd use a big stick 
and move the garbage argued this would take a long 
time I didn't finish my route.  I'd argue with the 
boss telling him I didn't want to go to certain jobs.  
Finally he let me go.

On review of the entire evidentiary record, the Board finds that 
it is not factually ascertainable that the Veteran's PTSD 
increased in severity, or precluded his ability to obtain and 
maintain substantially gainful employment, within the one year 
period of time prior to July 22, 2002.

First, the Board notes that the record establishes that the 
Veteran was engaged in substantially gainful employment for 
almost the entire one year period preceding these claims.  
Effective December 1, 2001, VA established a poverty threshold 
for a veteran without a dependent as $9,556 for purposes of 
establishing the maximum annual pension rate (MAPR) for Improved 
Disability Pension Benefits.  See 38 C.F.R. § 3.21.  The MAPR is 
derived from the weighted average poverty threshold for one 
person (unrelated) as established by the U.S. Department of 
Commerce, Bureau of the Census.  Id.

According to the July 2002 VA Form 21-8940, the Veteran's earned 
income of at least $15,500 in 2001 well exceeded the poverty 
threshold for one person, as determined by Bureau of Census.  
This provides strong evidence that substantially gainful 
employment per the standards of 38 C.F.R. § 4.16 were met for the 
one year period preceding the TDIU claim.  TDIU compensation 
cannot be awarded unless a claimant establishes an inability to 
secure and follow "substantially gainful employment," as 
defined in 38 C.F.R. § 4.16.

The issue has been primarily raised as to whether the Veteran's 
April 2003 letter demonstrates an increased severity of symptoms 
within the one year period of time prior to July 22, 2001.  The 
basis for this is very unclear.  As reflected above, there is a 
complete absence of treatment records between the time period 
between VA C&P examinations in June 1998 and February 2003.  
Thus, the only evidence supporting such a finding consists of the 
Veteran's own statements and recollections.

Unfortunately, the Veteran has historically demonstrated himself 
to be an unreliable historian.  With respect to the current 
claim, the Veteran's allegations of an increased severity of PTSD 
symptoms are not reliable or consistent with the evidentiary 
record.  The March 31, 2003 VA clinical record reflects a history 
of the Veteran as being an unemployed truck driver since 
"9/11."  This is not consistent with the Veteran's VA Form 21-
8940 which reflected that he was working full-time with AET 
recycling from 2001 to May 2002.  The April 2003 letter itself 
reflects that the Veteran last worked with AET recycling.  In 
fact, according to the Veteran's April 2003 VA clinical record, 
the employment at AET constituted his longest full-time job since 
his discharge from service, notwithstanding his prison record.

If anything, the information provided by the Veteran on his VA 
Form 21-8940 reflects that his employability substantially 
improved for the 2 year period preceding the filing of these 
claims.  For example, between 1998 and June 2000, the Veteran 
reported working only part-time earning wages of $500 to $600 per 
month.  This report is consistent with his SSA earnings statement 
dated July 2001 which showed that the Veteran had no taxed social 
security earnings from 1974 through 1997, and taxed social 
security earnings of $2522 in 1998, $1,171 in 1999, and $6744 in 
2000.

In this regard, it is important to note that the fact the Veteran 
had no social security earnings from 1974 through 1997 does not 
provide a basis to grant this claim and the Board must, at this 
point, note the fact that, the Veteran admitted to abusing 
cocaine and cannabis with a prior legal history of 35 months of 
imprisonment for drug related charges.  

Thus, the Veteran's actual earnings of at least $15,500 for the 
one year period preceding the filing of these claims provides 
strong evidence against these claims, reflecting improved 
industrial functioning and impeaching the evidentiary value of 
the Veteran's lay perceptions of his unemployability due to PTSD.

Furthermore, the Veteran's 100 percent schedular rating was based 
exclusively on a February 2003 VA C&P examination report which 
found the Veteran unemployable due to PTSD, relying heavily on 
the Veteran's report of symptomatology (simply stated, what the 
doctor was told by the Veteran - his subjective symptoms).  
However, only two months later, the Veteran reported to a VA 
clinician that he had not been bothered "at all" by psychiatric 
symptoms in the last 30 days and that he did not consider 
psychiatric treatment necessary.  

This report is clearly not consistent with his prior allegations 
of consistent and persistent symptomatology in February 2003, 
undermining not only this claim, but the current finding that the 
Veteran is 100 percent disabled due to PTSD.  In this regard, it 
is important to note that a finding of 100 percent for PTSD must 
be based, at least in part, on what the Veteran tells his doctors 
(his subjective symptoms).  If the Veteran is found to be 
providing (and in many cases contradictory) inconsistent 
statements, it undermines such subjective statements.   

The Veteran's reasons for unemployability since May 2002, as 
reported on the VA Form 21-8940, are also not consistent.  The 
Veteran has variously reported that he "had to stop" working 
(VA C&P examination dated February 2003), was "laid off" since 
"9/11" (VA clinical record dated March 2003) or "let go" 
(Veteran's April 30, 2003 statement.  Clearly, all of these 
reasons cannot be true.  However, the Veteran's March 2003 report 
of receiving "unemployment" benefits would appear to be more 
consistent with being laid off without fault.

Historically, the Veteran has demonstrated himself to be an 
unreliable historian.  For example, during a VA hospitalization 
in December 1984, the Veteran informed his treating physicians 
that he had used alcohol and drugs since the age of 14, which 
included one quart of Vodka per day.  He had also been 
"mainlining" cocaine.  However, during a VA C&P examination in 
November 1995, the Veteran reported that his alcohol and drug 
usage started in Vietnam which demonstrated a lack of candor 
and/or lack of ability to accurately recall past events on the 
Veteran's part.

Despite his claim of unemployability, VA deemed the Veteran 
capable of job retraining in December 1984.  This medical 
determination of the Veteran's employability substantially 
reduces the evidentiary value of the Veteran's lay perceptions of 
his unemployability due to PTSD at that time.  

The record also demonstrates that the Veteran has been convicted 
and imprisoned due to drug possession with intent to sell.  He 
has reported a history of "hustling on the street" including 
drug dealing.  He also lost his license for a point in time due 
to a DUI.  Thus, these willful misconduct activities clearly 
interfered with the Veteran's ability to obtain and maintain 
substantially gainful employment.  Further, it appears that at 
one point the Veteran was engaging in a form of employment: drug 
dealing. 

Overall, the Veteran's recollections are faulty and his 
perceptions of unemployability due to PTSD have historically been 
inconsistent with the objective evidentiary record.  While the 
Veteran recalled in 2003 that his symptoms increased in severity 
on September 11, 2001, the Veteran's own report of earning 
capacity in July 2002 shows that his earned income since this 
approximate time period increased substantially and that he was, 
in fact, gainfully employed.  Thus, the Veteran's recollections 
in 2003 are not consistent with his own prior statements.

Other than the Veteran's allegations, which are not found to be 
credible, there is no other evidence of record which shows that, 
between July 2001 and July 2002, the Veteran's PTSD 
symptomatology increased in severity at all.  While the Veteran 
reports last working in May 2002, the Veteran's reasons for his 
loss of employment are unreliable and it is not factually 
ascertainable that unemployability due to PTSD occurred at that 
time.

Notably, the March 2003 VA clinical record provided a 
considerably higher GAF score than the Veteran was able to obtain 
when attending an examination ordered for the purpose of 
determining whether his PTSD warranted a higher rating.  These 
notes tend to show that the picture the Veteran presents of his 
symptoms (and history of those symptoms) is quite different 
depending on whether he is communicating to the RO seeking an 
increase in compensation benefits, or communicating to a health 
care professional seeking treatment, undermining all claims the 
Veteran has with the VA.  

For example, in the latter setting, the Veteran does not believe 
that he has any significant psychiatric symptoms, which provides 
evidence against not only this claim, but the current evaluation.  
This is in stark contradiction to his reference to symptoms in 
the letter received April 30 2003, which is essentially a long 
report that he finds his PTSD symptoms highly significant and 
disabling.  In that letter, the Veteran reported that he had 
nightmares, trouble sleeping because of the nightmares, 
suspiciousness, paranoia, that he was very "hyper," that he 
startled easily, that he did not sit with his back to anything - 
such as a door, that he slept not in the bedroom but in the 
living room so that he was facing the door in his sleep, that he 
lost his temper over nothing, that he had no close friends, did 
not trust anyone, and that he avoided being around a lot of 
people.

As between the clinical setting and the Veteran's letter 
submitted by his attorney seeking compensation benefits, the 
Board finds that the report during the clinical setting more 
likely reflects the truth.  Cf. United States v. Narciso, 466 
F.Supp. 252 (D.C. Mich.1977) (stating that the rationale of the 
"medical diagnosis or treatment exception" to the hearsay rule 
is that statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy since the declarant 
has a strong motive to tell the truth in order to receive proper 
care).  While the Board does not imply that the Federal Rules of 
Evidence or the common law hearsay rule are controlling as to 
claims for compensation benefits, the underlying reasoning is 
persuasive.  In this case, there is clear evidence of 
exaggeration of symptoms.

Although the RO apparently found that the Veteran's allegations 
in the February 2003 VA C&P report were credible, the Board is 
not bound by this "favorable" RO factual determination.  
McBurney v. Shinseki, 23 Vet. App. 136 (2009).

Also of note is that the RO granted an increased disability 
rating in the July 2003 rating decision and the letter from the 
Veteran was received on April 30, 2003, prior to that decision.  
The Veteran has not argued since his grant of the 100 percent 
rating that there was any increase in severity on September 11, 
2001, only his counsel.

After filing his notice of disagreement, at the end of July 2003, 
the Veteran has not mentioned September 11, 2001.  All evidence 
shows that he has placed no significance on that date in seeking 
an earlier effective date.  Quite to the contrary, the Veteran 
has essentially argued that he had an increase in severity long 
before September 11, 2001 and prior to the RO's 1998 denial of 
his earlier claim for an increase.  This is shown by the VA FORM 
21-4142 (unsigned) in which he stated as a source of evidence, 
the Riverfront State Prison for the period from April 1996 to 
November 1997.  In an accompanying statement, the Veteran refers 
to medication received while incarcerated in 1996; he makes no 
mention of September 2001.  He adds nothing further in his April 
2004 substantive appeal that would lead one to believe that 
September 2001 has anything to do with an increase in his PTSD 
disability, notwithstanding the arguments of his counsel.
 
In sum, the Board finds that the Veteran's allegations of 
increased severity of PTSD symptomatology prior to July 22, 2002 
are not persuasive or credible when viewed against the entire 
evidentiary record.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt rule does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran has been assigned a total rating effective to 
the date of claim.  There can be no disagreement that he should 
have been assigned greater than a total rating other than the one 
year period prior to the filing of claim.  In short, the only 
notice that matters in this case is the notice provided with 
regard to how VA assigns an effective date.  This notice was 
provided to the Veteran in a letter sent in June 2006.  The 
letter specified how VA establishes an effective date for an 
increased rating claim if the claim is granted, and the type of 
information that affects how the effective date is determined.  
The letter also provided the Veteran with notice as to his and 
VA's duties in obtaining evidence.

This letter was not sent prior to the initial unfavorable 
decision on the claim by the RO.  However, this notice deficiency 
was cured with readjudication of the increased rating claim in 
the June 2006 supplemental statement of the case.  See Mayfield, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem can 
be cured by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the RO); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).

In addition, this claim has been before the Court resulting in a 
memorandum decision and a JMR which clearly placed the Veteran on 
notice of the dispositive issues in this case.  Additionally, in 
a June 7, 2006 reply to the corrective notice, the Veteran 
informed VA that he had no additional evidence to submit.  Hence, 
no benefit could flow to the Veteran by remanding this matter for 
the RO to again readjudicate the claims.  These actions by VA and 
the response from the Veteran show that the Veteran has been a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  For 
these reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board further notes that the Veteran has not been provided 
notice of the criteria for establishing entitlement to TDIU.  As 
held above, the Veteran by his own statements of earned income 
was engaged in substantially gainful employment for almost all of 
the one-year period preceding these claims wherein a TDIU rating 
could not be assigned as a matter of law under 38 C.F.R. § 4.16.  
Accordingly, any lack of notice of the TDIU criteria is not 
prejudicial.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Manning v. Principi, 16 Vet. App. 534, 542 (2002) (VCAA not 
applicable where interpretation of law is dispositive to the 
claim).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records. VA 
afforded the Veteran an appropriate examination in March 2003.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz, 15 Vet. App. 143 (2001); see also 
Quartuccio, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to an effective date earlier than July 
22, 2002, for the grant of a 100 percent disability evaluation 
for PTSD is denied.

The claim of entitlement to an award of TDIU for the time period 
prior to July 22, 2002 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


